Citation Nr: 1008476	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-04 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1955 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in St. Louis, Missouri that denied the Veteran's 
claim for entitlement to TDIU.


FINDING OF FACT

The Veteran's service-connected disabilities have not been 
shown to prevent him from securing and following 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for TDIU, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.326(a) 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required 
to "notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided . . . that is necessary to 
substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 
Supp. 2009).  As part of that notice, VA must "indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary . . will attempt to obtain on behalf of the 
claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2009).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

The Board finds that an February 2007 VCAA letter fully 
satisfied VA's duty to notify obligations with respect to the 
Veteran's claim for TDIU.  The letter advised the Veteran of 
the type of evidence necessary to substantiate his claim, and 
as to his and VA's respective responsibilities.  In addition, 
the Veteran was advised as to the effective date element of 
his claim.

The Board also concludes that VA's duty to assist has been 
satisfied.  All relevant service treatment records, VA 
treatment records, and private treatment records identified 
by the Veteran have been associated with the claims file.  
The Veteran and his representative have not identified any 
other outstanding relevant evidence for VA to obtain.  

VA's duty to assist includes the duty to conduct a thorough 
and contemporaneous examination of the Veteran.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence 
of record does not reflect the current state of a veteran's 
disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 
C.F.R. § 3.327(a) (2009).

The Veteran, most recently, underwent a VA audiological 
examination in December 2006, plus a May 2007 VA medical 
opinion was obtained specifically to address whether the 
Veteran's service-connected bilateral hearing loss and 
tinnitus prevented him from securing and following 
substantially gainful employment.  The Board finds the VA 
examination report and opinion are adequate upon which to 
base a decision in this case.  The December 2006 VA examiner 
had the opportunity to review the entire claims file and 
personally examine the Veteran and elicit a history from him.  
Also, the May 2007 VA medical opinion reflects that the 
claims file was reviewed.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination has been met.  38 C.F.R. § 3.159(c)(4) (2009).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2009).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2009).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effect of 
combinations of disability.  38 C.F.R. § 4.15 (2009).

A total disability rating for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  38 C.F.R. § 4.16(a) 
(2009).  If there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
the combined rating must be 70 percent or more.  Id.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such cases should be 
referred for extraschedular consideration.

The Veteran asserts that he is unable to work as a result of 
his service-connected bilateral hearing loss and tinnitus, 
which are the only disabilities for which he is service 
connected.  

The Veteran's bilateral hearing loss is currently evaluated 
as 70 percent disabling (effective October 3, 2006), and his 
tinnitus is rated as 10 percent disabling (effective July 29, 
2003).  Combining these ratings under 38 C.F.R. §§ 4.25 and 
4.26 results in a 70 percent combined rating effective 
October 3, 2006.  Because one of the Veteran's service-
connected disabilities, bilateral hearing loss, is rated as 
at least 60 percent disabling, he meets the schedular TDIU 
criteria.  The Board must now consider whether the Veteran 
is, in fact, unemployable due to his service-connected 
disabilities.

The Veteran's formal claim for TDIU (Form 21-8940) dated in 
January 2007 reflects that he reported having worked as a 
public school custodian from June 2000 through June 2005 and 
that he has not been employed since 2005.  He further 
indicated that he did not leave his employment as a custodian 
due to any disability, although the Board acknowledges that 
he wrote "no employer will hire me with my severe service-
connected disabilities" on his claim form.

A December 2006 VA audiological examination report reflects 
pure tone thresholds as follows:


Hertz (decibels)

500
1000
2000
3000
4000
Avg
RIGHT
20
40
90
100
105
83.7
5
LEFT
25
40
80
95
105
80

Speech recognition ability (using Maryland CNC word lists) 
was measured as 32 percent for the right ear and 58 percent 
for the left ear.  Using Table VI of 38 C.F.R. § 4.85, these 
audiological testing results correlate to level XI in the 
right ear and VIII in the left ear.  Using Table VII 
(Diagnostic Code 6100) of 38 C.F.R. § 4.85, the combination 
of level XI in the right ear and VIII in the left ear 
corresponds to a 70 percent disability rating.  In addition, 
tinnitus was diagnosed on examination, which, as noted above, 
is currently rated as 10 percent disabling.  The examiner 
noted that the Veteran reported that his greatest situation 
of difficulty was understanding people (in conversation).

A May 2007 VA medical opinion reflects that the audiologist 
reviewed the claims file and opined that the Veteran's 
hearing loss and tinnitus should not render him unemployable.  
The VA audiologist reasoned that the Veteran could follow 
gainful employment with the use of state of the art 
amplification, assistive technology, vocational 
rehabilitation, or medical intervention.

In this case, the Board finds the above May 2007 opinion of 
the VA audiologist to be the most competent and probative 
evidence of record regarding whether the Veteran is currently 
precluded from securing and following substantially gainful 
employment as the result of his service-connected 
disabilities.  The VA audiologist's opinion was based on a 
review of the claims file, including the Veteran's statements 
and the December 2006 VA examination report, and she provided 
a rationale for her opinion.

The Board acknowledges the Veteran's report of having been 
unemployed since 2005 and his statements and that he is 
unable to work due to difficulty hearing.  Unemployment, 
however, does not necessarily equate with unemployability on 
account of service-connected disability.  Certainly, the 
Veteran, as well as the friends and family members who 
submitted statements, are competent to report observable 
symptoms and to describe the difficulties that his hearing 
loss causes day-to-day.  However, the Board ultimately places 
more weight on the opinion of the VA audiologist that the 
Veteran was employable.

Furthermore, the Board does not dispute that the Veteran's 
disability undoubtedly causes significant impairment in his 
ability to work.  However, the assignment of a 70 percent 
schedular rating for the Veteran's bilateral hearing loss, 
and likewise the combined rating of 70 percent after taking 
into account his tinnitus (with a separate 10 percent 
rating), contemplates significant industrial impairment.  See 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Nevertheless, in 
determining whether that disability is so severe as to result 
in a total inability to obtain or maintain employment, the 
Board finds the most probative opinion to be that of the VA 
examiner, who concluded that the Veteran's service-connected 
disability, by itself, did not render him unemployable.  

In summary, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim, and the benefit of 
the doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).


ORDER

Entitlement to TDIU is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


